Morrisseij, C. J.
In all essentials the issues presented in this case are the same as in (No. 22065) Vest v. Farmers Cooperative Elevator Co., ante, p. 407. On the trial in the court below, it was stipulated that the, cases should be tried'together and submitted to the court, “but, such evidence as is not competent in one case and is competent in the other shall not be considered by the court in the decision of the case in which such evidence is not entitled to be admitted.”
The evidence relating to the rights of the parties differs on immaterial matters only and the court below entered a similar judgment in each case. In the disposition of the questions presented herein we adhere to the holdings announced in No. 22065. The judgment of the district court is therefore affirmed as to the defendants Bargman and Walter, but as to the defendant Farmers Cooperative Elevator Company the judgment of the district court is set aside and the cause remanded, with directions to the district court to enter a judgment in accordance with the opinion in No. 22065.
Affirmed in part and reversed in part.